 In theMatter of DRAYER-HANSONINCORPORATED,EMPLOYERandMETALTRADES COUNCIL OF SOUTHERNCALIFORNIA,FOR ITS AFFILIATED INTER-NATIONAL AND LOCAL UNIONS, A. F.OF L., PETITIONERCase No. 01-RC-871.-Decided September 27, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before George H.O'Brien, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.'2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.-'4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act: All production and maintenance em-ployees at the Employer's Los Angeles, California, plant, excludingIn other Board proceedings the name of the Employer appears as Drayer-Hanson, Inc.zWe find no merit in the contention of United Steel Workers of America and Local Union1981, the Intervenors herein, that a contract between the Employer and the Intervenors,dated July 22, 1946, and effective until July 1,1947, and thereafter subject to terminationon 30 days' written notice by either party, constitutes a bar to a determination of repre-sentatives at this time.Matter of Rankin EquipmentCo., 79 N. L. R. B.1439.Further-more,the contract contains maintenance of membership provision,although the Inter-venors have not been certified as authorized to make such provisions under the terms ofSection 9(e) of the Act.Matter of C. Hager & Sons Hinge Manufacturing Company,80N. L. R. B. 163.86 N. L.R. B., No. 24,111 112DECISIONSOF NATIONALLABOR RELATIONS BOARDall employees of the shipping, receiving, and warehouse departments,-'all refrigeration journeymen, fabricators, welders, and apprentices '4all office and clerical employees, professional employees, guards, andsupervisors.5.The Employer maintains a recall list for employees temporarilylaid off.To retain his plant seniority an employee laid off must notifythe Employer each 90 days that he is available for employment.Hemust also return to work within 5 working days after the Employernotifies him by registered mail that work is available for him.The parties agree that the employees listed on the recall list shoul'1be eligible to vote, and we shall so provide.5DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who are listed onthe recall list, and employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are not en-titled to reinstatement, to determine whether they desire to be repre-sented, for purposes of collective bargaining, by Metal Trades Councilof Southern California, for its affiliated International and LocalUnions, A. F. of L., or by United Steel Workers of America, LocalUnion 1981, or by neither.a International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, A.F. of L.,represents these employees and on June 25, 1948, won a consentelection among them in accordance with Section 9 (e) of the Act.*United Association of Journeymen and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada,Local Union 250, was certified by the Board onJune 15, 1949, as exclusive representative of these employees.6Matter of Ozark Dam Constructors,77 N.L. R. B. 1136;Matter of Glenn L. Martin,74 N. L. R. B.546;Matter of Servel,Inc.,65 N. L. R. B. 1067.